Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 1 of 27

Wh Tht UN (TED STHES DiSRicl Couel
Col UWS MIDVLE WSTRICT of PENNSYLVANIA

MARE tLty be Sales, 4: CV 18-2352

LAUINT |
ty b My Lep
SAW wile et a deg, AT

D+ Can atTo\ L PER 201g
MRO
WiTiAL Civil Comel Aint Ste

Ti suhiSdiclor 4 VEdUL

ay 15 8 Cdl AMad QuauANT to% Ya use 4H 1933 1995
a 4 Do To RIA25S WOOTRNATA uNDEs GLoA of STATS Law Rit
satuRrd DY We LeloTleTad of thor uwYeo Felts AW Love ues
Swoon wldew 24 eset D4 95) & 1549 (a) 9) PLanttt5ech)
AL LARATNY BE CoRsdAnT to Vd weet FS Al H AMR Vawllils! clam
Gt waite RALE AR pitheR 29 OY 1S wS CHS 24> HWE K

CRNL Rules of Cw Wirsruee ~~ bS Tho toudl Also Yeo Sule witTaL
SyQraditthad ola Mantes STs Law Uday WOR 18 weSe G eZ

 

— see 7 =e sa ¢
yD) We Uda Chales Dowel eve Low We MOD Mock de RaunslLuy
sh TAG WURoWatTs vertu WNL AS We See Vad Cad Semdde WT io ulkeen
avails Givtad Woe co AWS ComManlT atWuRecy «

Mace 41 oF al
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 2 of 27

We @LAVATIE

2) WARM aNLvg Ae " Soules. We Mahe is fe wns @ al—anes dell vated

Weer AMiSdolee of EN AST delve SAG WN THe CuSO of aH. RAN LAAN
VWWRIMANT of Comedy WON A Pa ROC) Re Sates 15 CARREMILY Cant Gaver
W AC Settle LRAT ala ralsTrTeTe © SAN hey ad Wall inQerl cantly tA

Tr veFewoadtss

) yf anvany Teel Fedo Antal walz4t" 4 & wh @ wikTienas mad ven tV
He SucRTARY AMEND of THe Vade Qe We 1b UG MUA Reale Fray,

ONAL oftedt con eo, JeAIMWAT veel AL oiod wor \fS Su 40iToed

B) -Vefedd adr layer Fensats Sheel “Smeal! 15% way @ ALL sates Mudie

Me tdtulily HATA of The OD Ost, _ SNe lo LEG ALLA ee 9eA@Le foe THe
SuteRliown A The lA Mur & Gari walitwhod UNDER 175 wRisVichan

\) Jabuw adi Loe LS Salh NNURRAY 5 & wt @ AL Tints menlioNfo 9
Roianel HlUTY seeaciend Ae We CaTTRAL Qebiad He 15 Leoal ly RF Ponte OL
KR We ehliSiond OF weitlsvwld Larilen wttnl We tea, REA of Rentilundid
RG

4) 4 tnpndll leet Tush RAD" WeA" 15 wos @ oAL-Tengs Mil ote ar
Boi SlANT RebionAl SucRelAad For Wke ContRal Recap of THe Pavetel AL
4 Leon Re eh iWle foe. 50 Pee oul love eseenG bekReclionnL
WATTS with We 0od-OC'S CORAL ebro)

8) Wend m/ Tar Cela atch “Cage” 15 ews © ALL Thines
Minn We DALTY SLPERINTENP ANT of tentTealiZ to Sf RViL~S @
SUC Wut AL 1S WA @rdofous@le Be cay aver Aton (ees CUT
o& HANites © Sti Wut

PACE 2 oF Ab
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 3 of 27

)  DebewOnal [Tor Geaboe eather“ HAUMEMan 15 a-wns @ALL Tires
MAN ANT AN KA STONT RrowNeL SOERCTAAY FoR The CONTRAL Lecien o

of ve MVOC Se > LeedUh RESPANBLE FR SUPTANSINOS crReewe

LoRhechanRL. wWaTTatows wlTAON THe CaDeee’S CTEM Qooan

) 9h onan ca Guan. DMeAWa “WARM 19 o WSO ALL Times
MIME @ Crist GRWANCE ofFictR GR THe fa DOW swe 15
LEGO RHWalSOLE FoR Te Ae dcduTion oF PRI NER> GRievVANESS So com@n,w/
WITRIN he a HOC

4) Veferal Ack Frarde Sonne “Toemal ib &w@ ALL tmes meal enh?

Te Meet of the office of Volulation MAdAcemary sé is Leeayl
Re rtsWLe FoR PAiOMERS TRANFERS Cro ONE (LY idSTiTaTion) vo avlee
withhn re Qa 900.6

D oenDatt Ae Fedook ANwdote “Cneteel 16 ¢& wis © wl Tints

NAD wl por TTAMT wiTHind we OFTILG of RePuLition tlace len” VC

i ea Rirfons Le for SReR Vion /oveRetinG (Rvonées FRAN ERS UTA
7 a VQ

3) Feed | 1 tol FdDR Tab “BiekElL!” 19 & wi @ wh Times Me ouE:

THe WHRDEN —SdPERINTENDANT of Setebtuar We 19 REIRARLE Foe THE
OVGRALL DAY-TO-DAY ORERATONSN NER SIGHT oF Sets l- NwwT

4) OUCeatant TekT Fasc Cl * wAkiald” 1s & wAS@ mL Times
WTND’'A Latelt 5 ve) toeeettions offeee @ Sole \- daa
Odpih04/ \L0g/ t of J ly YY : | USNs Ky I> Bi Mro , | Ly

15) DeLay Teer & LASOR James “COhAAD” 15 & WAS @ ALL Tm45
WATE Wt DEMETRI MAM AER OOO NWT ib Ss
LGR RL 2tor4 Ri ber Cob TPG) BPA YcOVERSG HT GueRNoieN ef

| NAGS, oUF ty eC KLINT) CO LIHE TORT feces FY

A
Leer \—
T HAC
| LYRA YL Y FOR: EIR HaHa: ; pli ve HWW i? G [- ? (a
JeEeteny \ 4 OD TOUS) AM 2 ;

IAG 4 of al
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 4 of 27

ib) YEFODANT ae Fai\Gar scoff en Teas (7) 19 8 wo A Lele

(EQ) CokeeCons her / Woh © SFC I-H © Wejwes
manvivedzd “eatin

(7) Feat / woe Letooe Medial wikiees 14 & wis N Velo — 4 (Fo)
tohReaTions ORC /Areranl @ Seeel-rl © we twee welhioueg Hee

3) Veh endl rox FeaseR Sano Water (9 & wns A LeL~ + (oa)
concerns office /entand @ seek ye He UMes WEN TINE deat

9) gefenbont /roar FeasoRk bY 15 & wns A Lette + (eae) Gereefwuld
Hrer/ Kade SCANS rhe awes wedtota Heed

0) VF eMontt h oer Lenso& Sn v4 Me ws W Lede loved eoverond
Hieed Aartan © Chk dl @ We TWN men TInIEO He eeu

a) Sen hex TalGok STEIEND 19 Kuma A Level ACE we) eo@eeefous
Med /en’ ITA © $tety- WH @ re Vanes WeltodeO degen

22) HF euduT hewt Feasom transl Slefer, (5 & WAS A LeveL - 4 (wed
CdR eetrony officra Calta @ Soc ‘TH @ He TUNES MedTonea Hea .

23) omit [roe Teaver weir) Wael 19 @wHts a Level- 3 Giles

Coklge ee tf Lie vTEMA ME @ 9° {- H @ We tunes MEW TIOd¢d
Had We ern

(AGE y of a&b
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 5 of 27

1) SEF VONT | howe Fetsor lnRLes leo! 15 BUNS A LEVEL- 3 (alte)
a otritee HLuTaANT @ Scr 4-H CMe TIMES Wetton G
HK HAI |

a) He eal | oat Tet Putte 19 & wns W LeleL= aCtaed
CoReCewh ober /Litalatr @ VULrH @ We TWD wadtiwep
Hedin | :

a4) oefeinute howe fenae HOKE (D wm uns A Loe 3 Glee)

mnt \oa\$ olf rece Ahead @ sC'f-d @ WE Tames mentioned
| _

a7) Oded hoige Fefldor Wwell 15 % a6 4 LeieL ~ 3GHase)

Comeections offra/Leturtbatr @ see+ Pal @ AMET INES vetoed Ueeen

x2) Deka bat heat Senser {e TillLoe 4 RANKS Leth -—3lrugee)
CokRecTioN9 oft eta /LieutéaMay GPCI“ HW @ We Tames Meg ONO HERE ind

ra) Va aallan bow VMIOR GUL 15% wis A LidtLe dhilecc)

coRACeA add OF CLR | Ly UTUNAAT © 9'C TH @ ale tales When Lig ed
Wea

 

30) AEM [roe Feber Med 16 & wows A LevtL-zdwe)
Ment off iten! Se rhulit © sere @ le vwes Ment aN)
NERY Ag |

Race 5 of ab
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 6 of 27

31) HA yadon I, OS Tether WieBEWA 19 Awd @ LeleL- aby)

Loder wd oF Seating’ @ SC LA © We Weds witeneo
Were il

32) DEAN hoof Flbod GRaie AS Bwhs A Level abr ap)

RACE rond ead /SROLANT @ C4 1-1 @ WETS Watt (ondd eden
5D sebeatbwir Hots Leoar SWELL ) vo Gowts ALevtl- alr)
Colbicivold ofitek MRGEMT © SCT ALG We tunes WET oie) eee

ine Sef \wiT / TOR Lon Q Mw Vo fowlh Wak atiwe)
oeeshow han /Staeeayy Ooh Swe tes wngiroled
YAY yy |

a5) Wesabe freer Gao Sa) eo Veil wuts Lees af outt)

AIO Se Trald ell rca 4 aC 8 \ 1
CORE ce ch @ SCL @ We NES Welt ED Wexcal

36) Bera hex’ Tenia Wendell Fon 19 Sows & LiL (ony)
LRSCCTH IS HACER GOCE ME SMe une? webtadeo Nike

4 BK ts 9 ye \¢ \

7) VO cave Lot VubOR ROK WERTZ. 19 & ws ALEICL—L go
Lehi Vions HAG FUME We Te Watold Yeti
33) Vx lr AT Yenso& WuAll Golo 19 fu 4 Leh —- long)
LORAKCTiONs OFF ICAKE Ste |- WO Wh Twn Wattionded) Weacad

Pact b& of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 7 of 27

as) ME EADANT | Toe) Fadsok Math 1 % wd A LedeLo foe?
Coden KA SC -AS We Tones whealtroded Wand

40) Wea TOT Feros WROSHY (2) 19 Se wHtd & Levels Lolo)
CORAL OND OF EG STE LY @ We ves WenTodd {aciy

4) Veber Lor Gade vm Whe 6% wt & Lele 2 Gnd
CORE LON me KE St 1-HO ervey Watholey wean
42) Oe FENOANT hot Fe oR Pt] Taek Neat A kW ALCL

CohReCl ont) ofritar © GPC" |- WE Hy THC MEN TIONLO Aen

13) oeeuant he if Venger SAW Bolt 17 Sewts & Vet Lie)
Coke ct iwdy OFC ChE SC f-4 © We awnes | MINTIONOD Ata

4) Picea WT fot Fick waenk V4 Be uty & LLL (ove)
WOLATC LON) CtriLea © arbel-H © we owes tent vodea warty
45) Me edtT how etek Teeth 19 Gewtd W Leth -Ll@lp
WAT ony Ke 9] -H @ teams WN Tio Ne) Keren
46) GeeeaWANT Freer Keroae eater fovnell 9 RwAD A LelelL-L
des) CORRECTION EELAE 9 CH] -H @ alle’ (att medione) Heed

42) Mbt NT ho Fensed wetdarry) (2) | (9 dca & LekL- Llone)

Lode Tenh Aree @ CL-A@ Hermes Weltidled ween

(AGE 7 of ab
Case 4:18-cv-02352-MWB-LT Document 1 Filed 12/07/18 Page 8 of 27

44) fede [ote feaje Suit 15 OND ALEVELS ZL (ont)
Cones ond cthieee® @ SC I-H @ rit TIES WEtATIoN ED WeRti

47) HE NDA hott Keto WL 19 & wilh A LeveL Alot)
Luau ota © aC HL @ THe TWAS mtd Toned He liver

0) aeFeald sr broke FER AINE Jot 4 HC wh A liviL- 0
(2420) Lo @aatt vond oft UA TRAINEE © SCHL -H] tHe ciweg
tent ONG Aciun

al) Menta “OKT fe Ase Rae ZONA 19 8 WMS ale D Yi2E(1 62,
OF We Qa DOC Beda WAT of ORCL \Toadal | AVESTIONT OND
OSI GTC TMS Met iole Ween)

52) Sefaaay Kate Setéet. Kn Dol 19 & wi Ad acorsiwu® aw (HE
FEW! ACG NL, Sere TMRL wits We Ra DOG @ ate tings
Walt } VAR Grrl

53) TEFEN ANT boi fljoR Courad ‘ol hen | 2 Sowa W Leven
4 (ithe) Lok eel (oN olhitee /Lievitt Aa @ ees [* H @ Fit THagD

nil wnt Let NY

54) ‘th Ves enldi WT hoes 4 eook 49 MEN 9049 wel UALLY/

0 \ 0 }
RN His a Wy 3 off, Oe Career @ WL Wes Mette rd rus

fd
\S Ne NO Ki La Ay i We lay Tet Hee « NAN |. Oy f Vero: iN oY

\ A anes : 0A Feat as Hee UN) c&
CihS of LAW ,

PAGE Pot. ak
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 9 of 27

The, CO MPLGNT

7 f : } it 3 i t . no a fo
54) WAC (LL (: Sonty allt ‘tdi LER Reay Coit(Leigl9 Atal!
NDAD /108 TENDORD CATT OND Adott,

a We /
K Fk £ | i eX
: ; 7 ms CT ay m " AN

rt

——<
i oa
Cs
oe
&
—
“e
4
“
a

x6) ALL Veale [ret I TAI Wenlie Ney Sor<oonlGh ya WANG ANS
Y ~ ) 2 Wey | WY ry WL Oy Caley wh €{ Web Nil le Wd c\ “ates

We r i
é¢ A batt , ty eit Atfic| Wea me K toa ants nae Ti \e
oN N Sy lL. WA UA § LAO SUR Sat 7 TAT CLANS feT dy &

~. Ce : A Ne 3
% n* whe “hs r i? vf (ye sRE watt. ‘an .
S MOR OUYA Wie “JE QOWT (5/10 «i 4 GOR Wy Wos

ithe yiueh CEMNGYLWONIA SOLES OF GaN L CeceeDueE & lool

 
 

Ahh s

77) nav Tats WN Thar tle of abl Bl aesobucd |
AX iy ii 16) WaPo toa 5% % aL & £5 5¢ hue 4! \y SN u sali
CAL Se amntr Hae Lago wh hee a wowedual Lntac. flies? ey ov
Wh fawhadt Ma Moule Lede & We DEaWades / Wi Tse DOME
CUGraly Va AM uae Aad Wav eebea Tie Me cl
Sub DiS ton “TET CL sims FeCl He ddog whe Sone Avea \ a Cotth tad '
AAT Lather “i ” wi Wort ware) 9] MALLCE BC Wh Cal, is Conlut t

Qe GE Tok (AIRY AeTed - ake? al add ae bela wr)
tid | \ A ‘i Hus Wodl THY RUT) Gk MN Sunrt7 Tew aed BY.
ANG: “Lok, TRGCAD Vaio iow) % (Coriano d tated yr

4 A ai) e

ae",

 

 

 
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 10 of 27

ie

2 3) \3 Kin? 4 ag Woke KA My gid 1 Dokl «\\y WQOyi io re il WWOX
te Wa Fethods fonarleg * We AN) BL peasy lea Cell

Veh Lana Wis AeiWe tee af FHL OM ICL oh Dato of te twtLoek

  

 

wit4 rh Mo To HE iw WO Cole ot Laud & Dewar &
Contin Gelato TAG het £ Ad a NIAC Veanded vo vies

et Cubed OV Wok ALC WHS At elit 9 & TTATEeal

WWLTION Ndr The TENN ‘et FAL. SNHONUSION, “Tot CLAWS

ACTS MD fo th 0% UH EI TEAL AST A NET Hana Gout 244

fo faude Cond YoboWdoLe oY Law.

KEENE. ae fy OE

TUTE We TCE Coulee Wi anges

57) GMA oF WA TGS cota SULERNOE UNDER GhePAIGNS of.
FRUSTRATION NEETU TON, 91550 ri ‘Wot WARASSOENT (6 -aly,

Ada caped whe hath, SV a DE \ \ ; ail oe
\ Kt { ) } fay WW \ , \ Lt yal \ Ly ‘yn ww 9 Vay May Nat % ht \ VG \ sh \ yw i

 

 

Lo) i MA Soles vou fete Es |
EA ek a 7
WO a4, 3 wens aigl wa hhrd, ft a ie, “
i \\S ( WNhs puns \ Woy L SY Zi av WW Ve Asee | es ‘
‘i * a WA “Ft WoNeee

Koya hs yi Mey de 54 Vel A - oA, a: Mh :
wt Me Ver es Vays \ ei" way Vey Ny ee wed ‘ fi jai os ‘ fo ivet * {a goth
Wty PVE PU Vast VWVE, "Gt i Vin ya wy \ aE A \ WN it ‘Oy VAY \' Wag a + a

Te pac hehound / Celerant ret

o!) OW WEL Dis | Ve we WIS Led ab Aah Wed del > Nat add
WN VOM Ae Tra AID BID GE 95 A> hal S304

Ad DW roid 94% Ne by Vibe CRS BetTraal Se OTe ae Sous
Aw te Kaeo theivld we elsou har ave

NET LE. Laat \\ NY Vantuws) AAT “Nk Ste\~ t\ 6h Weer Not ond

Pree lo of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 11 of 27

WA AENT / KETALARL on Want Ay We wit ey Vom way Al nu Ay
VERCAZING WE TAC “1G me Y We : Aa N\ yo a . a Way
CMYK HON! GRAN Vaehee aclaee 4 ‘ai Ni vores ) LEN ERS
OF SiN Gialf Wont 1 vl ve Naren Lawsuit 5 oF BAD ON OFS P
UVa GN Wee ON YABERS Codlys aan in“ VAG KON ALLS Nowe
wr WLS RGD / one tof Gowliites /OdeeyCes WERE VFSdNEO Node
ALG) stad WEF ZAL «

vss

 

SUDIGIAL NCEE EL (CEGHEO KECOR SMS,
62) tuadatt ~i Ca deo Yelrel A & < 3e[
aR)! We] Fu BUENACLE, Phil “Ot? Pay | Vi ae Urn Wy

|

iT as Vaio liek ¥ Wd
7 C ( mn) Acar | | i ¥ ' Vea
AVENE Rel iia MG RNY SEU’ ¢ ny Wai st y AUT AC ith) VV vi At Seid 70
WANE AS a Wea TRL Cimtot Jee {ug MG we VEEL Heol WG
) oe 4 be a ELD wie) AY (tery ry | VT. al )
64) mee San€9 wb Bote ETEE ae Mee INC big 19 AT Arak
eantoms2lune-Weo Pollo’ wo Ot Weel Qahtse BGT Ly D Aa Jeaded
oie uals wey wane i. fst ol! te. . Oe
% clet\Rabtail) Soke Wolo / VD S weee SENT san! io THE
Lost tronls aes SUG wise Velenbantrs j vert Lulsok 9
11 ACTUAL Noth ! \ 1 de 4 “ \ a - ‘ 1 :
Wan : uct of AHS Abuse ATIC oN fe Tort umes Cal fom)

ty Wi Tot HL "y Wh M4 GUNG Hale) aldo,

Gh
vt

61) what Vid Vito Fodthee. cael £ AG With PoE Cattedidrs
oe of NO} el 10N MA? Santg Wis uA wif
RoGk /NDENCE sive Seen antis Kye

DANE FORT Teed WET Ze L. OMeNacly
ON cre VAN BytWell Vatdeatitnd MURRAY TOR CAKTOR Ne wltud
CON GANGAL WE LO & WHA? WORE rs RE ACY /oRossLy
KW EGLIGENT. % WAAL Le Laut! DELUER TE pbtiel Fetent
ene oe

   

 

Paee II of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 12 of 27

so -W i CEREAL ED OCS Qari ToxTURoUdS TREATMENT WacToN LO
Guiuagd @ SCI“ H,

Wr ¥ 4 Cause oF act

Chon sort - 4
¢. ide oT \e al af t c gin La | pe yl | ¢ en , x
69) ATH A . Jot MEMS held ued Cis 90 ik Laulsul

ie 4; ye he |
/ VOTO) Del Mant /poai Tanners? werzs TAVERY, MORAN Tomaly”
AWW vitae Neitlon? \ WANT AY Ci ny ACAD wit) attilO % wilise

CnTERey ilig ROR Et una - _ VATK?
SOWING Sato be Saal Ga wa Stet ‘ oN
, Salt {t\ Nhe BR tog ig . as
ce Eons ’ ( NINDS Br tlie ave the fe ae gg
RT SATB ZAR Moen 1 BELLE, ne wR
wir gh ap ge
wid HAL eA al ato, CR. Tie

i NOANS yi seat a SES lh HY
: DAY Sow) Cal Wan ” eae yp
wits ACTA ce Gay acnlt Le Llane -

hy ik & Fyn 8 Ag i Ot."
we | any> 7 4\ eee |

f
Wo) Jur vo WR * Nee REM Fea

TEMES tek Peto wei CAL Sal CLANCY BARNA at i VUNtllo
Only | Ld N cy LOK Py GAA nt tli! YMG A wuy Wal) i
Wty WD Wi iL \'; Heatley oftohTun di 10) A Ve a ay, 1K | \\
Veoh aad Whee OAR ab ALY cle VARY THR iN ica

C-

piCostagy oe i o ¥ x G4 \ “, a ‘ \ a
PIN OC aa Wt \ Ye! aa Wee by sl Fahy ahhh Ne WMA OH EG

Geet. , y Ga} 4 A c ; ATG = xis
HNL AE PALA NOE UCELEND ab WUT

     

» tea dian dal} n

SATURN MAL VASO ih Ot ORE TC PRE aT AR RET aL aTocy
Webs blot ( Wike. ¢ nfl ( \5 .
ne I ty oat / j : \ a si

67) id Toe! rhe Torecoinls foliey/ Kuler @reulithinds Heteguee unt r
dy ft Le yh ae \ t a se } : eo4 Beenie FO
YEN Tarot Me sats EWVE ORDEAL of TeRTURONS Confivenii’ G

SICH NONE of le Abote danco/medty NOD eet fT, WLED tN
“ COL te rly “alk WAND 5 ALL ak Wie 7 Yekinda AG iG xi “ENS

sale FR GING! LY Gebel) false ‘Tey feta AED / ered tt LED.

PACE (2 of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 13 of 27

4) Me Tones fo DOC (RON REceRDSTALES eo wdthrel said RRSon
FALES Ake Blok WERL avER FLOWING wan Com Gist /REPoeTS

NoTICES GE ABUSE /GRIEVANGES ACALIST “He, DEFENDANTS To Cal At lion
EBA ON ONG. 65, eg Wouell ME FONTS PAA L Parseal tes

with SCRINTD TWoROUMM BY AWE Aeth NAD Od onondTs Hox Menard
AN by we HSA DOWNS RITORS UND RE TONES GeaGided /7hanKe

Aw) WO Ne CLvldts of wh DL etraks wllo Voy flesed.
Cam{NiialS oh RETHLAToN KABNSE Ag 4, (4 WR Toles

64) woot Caos RETO WOT CE & (eae umalades {OM WATottS Tine
“Wah WO future WOOAINGER Us Liwnrel ont RSet Ac ALM
VES rote Wh We GRR COlS [AD would doe COLL Arron AULT Noted
LReCooniG We Lovothal Vee Geyer AbYDED WO OledR  Yodeter
WEA) AWhidle Cevoltrle Miw9es avo Wo Cave eat fliers”
Line We Nae WetTiobes Codo'C Viel sd Wezel er tle Guta
Ae Wa MN Slee Mache Cost KY Se RACE WOANGT We Sods wile
WHI Go- CALLED SuleQureR& Covene)- vd /Cout aed Foa/ Son tWLtO

Ry Wott ps: bee WE Done! borate’ f Con dlHalT Mu 5 10
“Vy DHE LS@WMS-CV-0I9G «

76) WR Toles Be Wan &e4- Ky W\> Sele OWeR BC)

— Laees ol ComtL hin Vo @ We LiL, SMANL, Musa) haiTon
INE RY TOA AH CARTER ena Sovt5 AL4Sa CALS OER 29
(Wd) Ta DOE Coan wWreaar cardalaes aos Vacner BiCKALl
Be We Tees Gio OVER solary) Po Wore ulveelal eaves! {cep

We SeCeh—th Nonle 6B Melly cehend, aati HALE Md, wel LQ
WIV RAC Ke willtes, WARRIS)? TY, Mamas \orlol ee, BAH % Stolen

7) WREDAES Sed wares / Wai ve ait Va deat Garaikycss
Ae Wutoe TOSI Nt oN S Be Late ino AClWAL Noles =

MnGeE 13 a“ 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 14 of 27

jo EACH of THESE ADIN VEFINDANTS er gout of Bey
WY AWTHING ao Sie We Needed Wee Gwles wry SAX awe

KEK Foyicwwcatict * * ¥

7a) oh (4 Gi2OXD WAP TONES Give te
| BAND WK Ave WESt bine D fal d ads

Rca ROHR NOTE 3 eT HING MN DeoS Ton astaTeo 16
Se\ ' ou G7 Nn whlre\l WE TOLD Fo VOL MST CHS self rev PHLADAE
ae ont vl we Deda S ao Cal Nelo Bera - Cy of C1 Wee
RELATING fe MRTATEN INO Nae Seales With Revtlidtion fea ue |

' . / VALU I CNR \ WN AN
& Lwrdsurr WOoTHitG waAS INE To Stal THESE ABUSES. i “ra

A. Gause of ACTION —See'L- WWAT

7 i) WW DAde 1 ols ™lacd Mee Tales raadeG EXE) Laan SiCele Chne
= Wh 1 4eC*- \\ (on Sine 7 0\3) YG CeO OCS MOKAL WET z Oy Eris
XA Nalho wileee WounO/Pone eT lod Wiler Wer 7 0
VvserhaRS On Sra! VS Whed mural Fiawen aeeu rg Roll45
Ob Tollat Wnlere@ Wd Tales! call Wo we TRAD * re yy
YouRout YoU BLACK Wate of shiv adractl ” Bowl Wea exewerord
avers OMNG “ WTS 0 Good Wd woah aN Toe Now © |
WAT NGO We Dodty Let ‘EX. Get AY woh Lane Wal 0S Noa
4 Wl ULL o RW Weky2 Halll Sa) “ Ye, WATS A C000 AD
TEN WAT AtGOtR Not wo (NE Lawsuits AGAaI ST us #

74) ON TAT, Bold ge MoKA @ (ett) —tolred) deeverd cng
off cs WERE To CHL SEn@e Wes of AVR Call on OR BLA
\ FuDPLe GF URINE ing ond aie Flor wh Seott oC rie eal ASaceall

= NP a) sa | | af 4 1 | 6 connate S
ve WR Tots) VO ELC Mae Wee NCES / amahoves
Fao Was CO worked o mde Codes (Leclk WOCEATLONAELY
4 Y ge Tg 1. alas : VN lp , & hy it °
N DELIBERATELY ior) Eligtone’s uldadiaes & TUNED wNO

PACE jo of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 15 of 27

- ce eLOAeay aH\i ous fudLe nt UWRINE vik Cet a. aN lol! ila
MW Dents Was Conde? w oa YO\D ah 7

75) Mur (Leer Sotelo (col Faluoushy aK | WAL?
ate vibe Uae WDLY Mt Weal | YF Vonckyy We Jal 9 CALL 40
Yo A SWE & We x N ey (ll - Wid Yea UT oles ONLY
fot Hac wes Ste V- Toon dat Todd a diac 4 euid) v5 RVR
& We MND NoMWWG A Seeddit ace ah WS CHL WO SARE Me
7b) Aaah er' Sheek enh eedd We Seb 5’ Cel) WR Sales Woh We aS
4 \W WO\ Milo LV Dade ovo Whee A SoWWEONT “VO SkNACK 449 O4\L “ee ayy
Wag aby Vive MOMS BastS Deke oiled ae \ ' oo
; | : a a | .) a _ ie _ a os 7 ov \ i" i 5 iM - . wt \ Lai t 5 (th
c OE 3 , JRO? ONY \ ) mM AVA KN Ate ove Yah
(a YUASA, = \N Qe WRG \7i ei WAY A —_

i 4 “1 4j a he \a “ Sey 4,
72) Wet Weal GA We dalts’ eal @ VaWhO vane Sei Qagiis
veh Wee CA SC ANG toch Sew) OA ASHES! Olads Ge WANES FE TS

i
Ws oh a \\ My ey Ait 4G ne 4 A \ c¥' Wel! We \ ae ‘le : C «\\ i\ \ ie ~| (\ \) A i 4 Uss
A ; \ ‘ \ | ny, ged \ d ‘ 4 f

WAG AG Woah Wry ANG , mW (e Sicel- \

Wits coudt a (Cee Xe)

\ nh Lad) Vy AAS WAY Sons WA ko me DATA AS Lida

VR A ARR Godeh Bao rane & Erlas Nob o&® Wosricd ao

ALA wh vite UN bakes ae Leal wAD Hide Hl 0 >
We Ww WaT BY be 0% % ECAR FO AG Lo - % a Want

Caw dehion # Foye v-O4S7 Buclhadad & sl Wo wh @4lcara
WIRES AG ue Jot MR Seale ane vile Guise of Qn) £50087 z eal iG

a

Wa, b ~ ‘don You ®uee A * ih SATICH WORT Gay Wye fod

, sj \ He mek
Mt Tek dai wit rr ri) Mouths wo! & Aythantad | Yau dd

(, ebb chy \ Lon . ‘ .
OOHM LEAR Nel 1G B% TWAl- Aa G16 462 ALida Garcuwders a us 2

0 7) AA 4 : ‘Aid! a yout tS (A\'s 0 Wav th Ki es val | M4 \ Nun LG vi <e i)
r fé M4 ‘i Wy t Sy y 14 gift
Stes Vols Wal MAG ally ‘eval t NYe4 2D NG ast (4 it at dul
MQ Solis’ eela Ri = eeaoalal ee Vbeab yrange AY AAV

mace [5 of
Ses se Cv- co Document 1 Filed 12/07/18 Page 16 of 27

Tui ) | , (ia | Neds e * * >
” % f wn (oo? 2 lo, AGE MWe fe it ti Va
CAKE

aa ‘i \ Yo a " ; ‘
‘ ~ — , INS a we heehee. f mee fs WS Lu y “Wud —
OP vile aN

» NOS ON 5U
WNY
r ie " ; —
C a : : i St | Ti x ‘ W-b4 g {| —\'e? VA 44 Gy sie we
OF AGUSE OTuREATS ie WWHELG loa MLS
WANA vA i RNG
Kh

: futt lho RV
Nu EES gh A 0) 5% he UW Laitvve Ye

SHOWA ape
7 hs or Awe) € CH Stats 15 are ( {w ris
M zu fa \ Le rf f 4) rh ig , a . - | (, o£ . che , ,
. 7 IS . . ty YON (Me \ is a a 4 Ag\ 4, ry ALY be WS, \i \e rte
“SEE: Lah dh AGS ab, ald» |
want
1) NGG

WAT Dale 16 4tue ale BeiWttond ASTI WWE Sense
: iif '  ¥ "
Wild \ MV Geol iy eo

NT GoNT - 4
$3]

@

C mas 3013)
ON Ws 3; 2ch3 04 ~ aie wt ee

as Vaal
Within MAL AWE slo 2490) - Bie \\ Mk ss A vay
oe ( ce on TT Giralls * oe od aN Wid \\ 5 Lae > al Serr Ye
090 Colleralc (Denn fy We OWS JW Woleesg 20) 0 vs WW vad
You 4¢ artledG vy OWL Qar fee - WS Yay tay! e
49) CWE Dole S Wel 24Gun sity aG geea’

WET W Vie Ae a)
AAW TG We Sont os C “
sf

\

y “eK (Ay \. |

ban?

\ ‘tl & ait 4) ) d \Du Me WR an rt MAL
ULeA he We Revie ven Af daltt oh Say Vb Yo Ge
a | : Nhe VANSL 1 J oS [
WATE NG VG UNL ok WoT oy 604 2 AN Yah Gay |

vey Ca\vlaniw@
od WI wou ft is WA \ PL We

Veg

Cotes bord EP wach mur te |
| O'C' Se . Yo WR Dal hs Rg)
" ite | ('y as ' : Poth \ i whe um a | . -
“Ve WAN, { ¥\ GN /! , yt +e I AA \ ahs It } ms N (, \ i \ \ ¢ ) ve AAS ) & { ANA y ¢ : )
rey \ \ P : (* : ta ti ey . i vl | f | | | -
wil ik \ ‘ ret | ieee ( < i uy V9

44) On AW TA BOIS Vas aadl Gols Git WALG

AQ Nw Huhdd Wo wae dos Gast

hg yf
C) 4 a nite
ch i okt (4 “ We
19 / Oo
SARAY a, ee Sales Gi

 

iM yy Cay rk SeEAv'

a Vea ot
MY AY (

: | GuUAles MR Soke AWG wl) tata ancart a |
\. We. yee 47+, *. rye
(4 \\ a | f # }

iW} Wo) c SONY Va fit} i Koy iy ) ¢

(AGe 16 of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 17 of 27

65) aiteakvatlald 20-30 waltles LATTA WowComma Bet yey
1G WY Donets CL vill duede Sevens a Yad aye Sette. WD Stee!
WO NG eal vol n tH AN ANBVONGS Steues thay) vata “vig Sno 5

TAD
th

“Why \ \ iss f om ‘3 t a || / i
( - : : “ vt \ ui \ AYR } { ( AW VAN ( {\ £96 AVY \ \( yh \ vey. 2 ‘- Ms vc (
; { Ve oy eo . a 4, \ i - \ t
CAL EIST MWe pol’ Aa t LEO OES “Warra

eae
vi oeyy Cass

TR4WIS wees © =
\ te \
3 (,) \ xc ea } \ iN oe \i Yop aid wn SR Ney F a \\ “ , - ==
LI OPOSAT AT WOA CWE Jom Ny ( 4 LPF GAR? aie Cad
. t yd ‘ | ‘ Vt \. \

A hae Bie oo ho v, a | * t \
MMA 4 Vad ‘ y ' \ ny A Yi a ANG ry \ ( an Koo \y ING € ‘i aj & wy
a i 0 } 7 - ‘ 4 Ai} q 4 1 l

GODT “YVYL AR NE Seal n 2 Ww Wo 4% oO fy \ og ty VN ie A

t Ke Theol + a 14

.
{ i | f. Huet 7 viyh i 4 .
ant AoE T Can sR HD Tye We wl 0 gut DAL

 

 

\ \ yt i\
WANG ‘ San { h ae Mi fe ais get ' vr :
\\ vi ( \ aS \ } ‘ Q) \ Nf t { \ } i ( } | | Wy f \\ (yh van At’ \| Val \
OSE 4 T) VGN Ni G Cle { 4 PUY EY VA .
Lived Wet LG \ (noted .
: Sa tO als ale cay
Po 4. Gl = f gs 4 Y thy
MONS TG WROD RP Sales) Yves cy Cl peed 4 al ve WR air

“} c b 1 vf ‘ ; : Fa ‘; (i : ; . . 6
WOMANS Wah orl & WILE Veh 58 ae wh Sent s
wa 4 love) taco wilh o'r § a,

TX GCounEY CAPR QG13)
87) | OS WA TROD wal Sol ey wi DAW Who AA 42 ee
OY 80") WMAdULO & Bothadedl alle iey ao
a as whi \ lead ay wit ue MIG) 190) iG Grieg

hgh #4 Leeval othe cht .
ONT GFR GALS on AG Ae |e we S ENTS eR a eye
x doe ME eum rj : \
1 FANA O A GulCAne& WARHEA CW AG ORR Fone, C4 '
fay i 4 . \ ju 1, G8 “4 A. \\ j ry i : .
Wel NA ! rAd te} w\ Woy © TG AME Sy MQ ney (Ne AG C4 i

- LA \ & 4 {| Way ‘ o \\\4, Oh UMN iO \\ \Y ti! 4 M4 ‘ iG WY i r f 7 : é Zi Det
MIR Pose wk Jones WS weil cgay

0 u® i | kd i F 7 . é . ; . vg ; ; =
68) On WAP Wedel 4 we 5 witz & elead Teed WR Dt
Wey WitaGe AN on WN GC ulkin\ ae Soaks nosey 10 9ee

t

We A Outtalo® Got WME Guat cae Sales’ CELL G Gnd
ad : wtb ia ii

4

my ra “ye hoy 0.6 ay Lg ecg ht og . .
at (i We RAT VW OY ONG Wry Tol as / Ew TG Bevid Year “4

Qace [6 ok ab

oO
>
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 18 of 27
j senna g Ap ty hh oN ae a A Se » | ff. A.
¢4) WEF Doles “Wer Mek vo Veeah ao A ORV [sy 1 Cun
pe Wed Wed AweD @ wae Salo Cl & ILO HA! Yeu §) . 1
Woes LelasltO We soa You Aree cea! WardgiaG alleucesy Wend

se \i at J

\ AA os ‘ig
Ma Vee VT al 2 ae TVW \
\ NI Uns % \ ] OGy VA 4 a i ( ) WA Re va Ws rel ty if
& \\\ ee | a \ ; Vs
NN si . ~ ) } “Ox ; ‘\ L ( why d \ , wv ai at WL D cf 45 A in i ‘ \ ‘

XS cout -6 (iMay ao i
10) U \ \\ \ i . wey? ‘Nes ES WAS 5 Lame ) To AWS Oko ND

i

 

 

 

 

 

\
2 de Ty } en
WEP iy Nee WY WICHED & TASE aes al ale tee ox. :
4 \ aK Pi CU AgNie) We é Be Af
yh ( a \ ve \ \y c 5 t “Say it ; " 1 ‘ \ \ | i geeks uy Wi ; % ,
1 La é - Ns Ay \ 4 a; mara \ V\ > Ww end \ Wh ee Okey )
\ Oy a tet wh ’ \ , oe - oe Nae
( Wo K ; v9 A Mi ORY \ (AN tt Ss Aiy\ t (, 1 if 6 ave} e Ni Rt q ff
AVR WN YE AACS .
eA : VN a eC CS ' t | AA | \ foie ) ti \ : wy
q| . a + Sha chy yh, ? \ ( % WAVAAIAY A 1). i ; vs t ace y e) te Fi
{ \ ; :
re Th | ON ee ie acer ~ c a eyl, yt
AL Si where Jaks e& autlha vad nett We GUNS EEE SE
vi | a al
oN nit M Wet Wa a 4 I Vf \ Vic vt sat Cee Nal Ps i of! =
“~ ae ' f i, \

“\

Wot Z Tigo Coe Talent 1) fhifs nt vi ly
a ¢ dat Ry Ce) 4h He. ey
THe TENED Yili ay ec\5T SLs & ofSe ei

‘ i\ \ \ { At i 1 ay o \ } \ . \ ioe 4 a Wh a" Ki : “| t -

  
  

‘ vil 1 “ ig ght | : i ena a ‘4 . ; ;
42) Oh WT | vit 4 OH Reed 7 MWAllaey , Ty 7 Geahl eM 2 Pal L /
Deaths YY Soy Wd) ° p@ dg Ney be AE anal eh © Sted ex

 

ie |
ceTy Cock :
si TOMES ge
ot wl \ Nee \ ( Ve (\2 \ Ait ) (a) OY’ U3 if \ Lt

IGE IY of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 19 of 27
«i \ ¢ om tr . ~ . : ! O,Or ¢ i
q 3) On Wok " \, ad \ *) i 4 en WK E Sunt RELEATED Ch) AL ek Ais

LOAN Sb ae
WCRI CATAL O'S ones Much @O PYLE %
7

( yb Lk? 2 f
CW 4? Sti GN aT iat Wein A vans t " Ind ott efnley
CUL AS Denes shy

call BAECS Ne BL o% wil
Taaiteib You a Such

¥
—_
a
<<
~
os

VY

“ \\AE oy 7 Kant 7 : ieee [

Sonts Sy Subs lita

ae \\ fe 4 ih pk \ eye Wo !
5 ‘ \ Vi Say AV Yeni o if Ho | a 4 He CG 48 ‘eed [ in \ ( amyl nw fee rat S|
: } wo {2 a 5 ait ; ~f gli >
HALEY BN Wh & Tou 6 oN ee

| 20) wlhirb nee Anbuttep

ANG SPE Leer)
\ Roth Qa CO Gyelagt wii ACTUAL ATIC’. WAST RRERAIES

WAG vd THAGGYD 7 i S MSAUIT Oh SeC 1-H Sell yas VAIN
th D9 detdilo ‘ RTD CAD

ON an io, 20% SE& 7h Layee

. — i ne
(C3 WR Tales Cay PbLa iTS Kc

15) gal WAY 1D LID war Sods wa » RatusteD sef-uf @ |
Sore Gull e ec ai MEA & Oe wlll wese Jeche

ch yal S if PANT dee

WA! Seal £4 iG TG, ' \ \ \ ScltoultD / y sdbdew’ 8 i a r }
UN Sty fuLcus wa bate calc cE) /

 

 

 

 

 

£ . , “— a! of
q ) Ni \" A on  X f ant pe, Qe es We om |i} As ¢ ue a ) “uri { qs | \i Qf
I oe PL 11 eo \

‘yA in {, 7 +) — - F

WEL wall le oer (i on 1 naw SyVALECL) WEN ED THE VE CULT
Eve 20 uel) ¢ ~ ghty Ade Tals, ade. ie 1 rine

We (ons' A Nd GiCGRY Bees ¢ ou a Gilbey egal ya My bs
\ \ ¢ f ‘, eyes We \ \ ¢ r ) v lr bs \ \ im ]
¢ vi 4 : ; 1 EY !

Wit one ile VL WANA OWA TAY all ch of GL Ghar ;
J. | Raed ling

7 ‘

V S LY = “hak VES WwW 6 | \\i Ze, - Noid r\4% \) 4 4 Whe :
” ' + vf
ve a AN) AN ‘ W \\ \ ei ) us | | AUF ‘Nt | j BI { “4 Li 4 ot \ Ay | iN i \ a ‘ \)
i ‘s * ' A Nias

A ALIEN x WAHETLD wt as 68! SMTA STAs

| AN Ae tylites
PAGe 17 of 26 a
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 20 of 27

GWAR Whew weet ected Yet Nore of tess
Sic -\ \dMale OD) Nav Hil G 10 Pek ate Wi TCA

| me dt a i fa a ey) ee h, Bia} Wl f adh oG 2 OTT
Lalie Wi eee fog 4 Pegriry Hid Mig i p Mh I [ WJ Ra [2 7H
4a bINY MA tony be | iS We Ah 7 A Vv

 

47) ON OCT 1D Ald Aled qe! GAG Paguine, 6 Lee
TO WARSss/+ehlokizg/ Leki ibalt” (THRE EN ee “ak 85 Lok Be oxi nll

WAG Abase ve ums auf
INE Modo WE wh V0 Re eed & Beak leeds ‘i J
ae i J - “ Q\ Ca¥ \ oy a Jen esi , |
< buy ey py | efig / ' oat 4
OMEUMACY HHT WG Ade D Ga dG TH 10 aye D2 ident? 2%
Jt < f YES

fio Pong

i“ r f
Oe 9%

 

4 9) ) i Ge i ’ 2 (} 3 0 I 5 \\\ yo ‘ ‘< 324 4 « ¢ aes : \ “ae i | ré “ | if
} af f : mn wo Do} LA} 3 Vy i Nf f } hy i uf t V 4 i { Ay , 1 5 it
4 24 { #) | 4 my ry feb! i “4 ep i Fd . yt f vt! } ve
: O'S VW “ba lipe | CAN Ye das hy & RAE ad

WRE Sealey TOL Shake an ve. aan wy / |
eyo Mek ose 1G Ue Bes 4a wile TAO wer fol Stay
’ wal ALF

STG whed @urty fav E oie , |
AVENTSO WEN Gut ComwPlandins 9g WoC MASE well ee Oye ee
4 WAT i } uf ca ft ro

‘q] ft EEA (\ \\ hy . Ws Se Ney Cesk HA \ ut i) (() Ke Uh) 4 “ ASA é ay
mt ¢ Ce P51 COMMA DE 2 Gyo he at CKD TUE Wee Jee
sae eke casse THEN STRIPPED ¢ dee A STR FFE! ‘CELL ~
wr WiTh A ReRTEME Sele HOMD Cults & SHae kl ge

5 & 6,

THEN ACR AU Ro kT E LY AO~ 30 NiNuth Ss f85590 Besa CHale
SAC TO ARTS CULL & ORDERED MARLYN OROSRY 4 2enecen
ae tiie k © ois a TAR MAS ONES A GAin Exo tHo vet yt pre 4
OW ALREADY SECURED BEVenD WeASURE 4) 4 Le erg i Pa “aif

ey ELL,

wre SilarAtes & WAM Cut f Mh) @H A ee sre {i Be
a { N |
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 21 of 27

“XU ColnT-

|00) Bay Weg Mati le ae sf uh7Z ily Savant pV AWE,
Wun) . \, Ny Ny | \) Ny wary CI {4 i ray +h ef Cus ry x os A : . 0 nN /

GIN Erk ACL Lyi ey Cf THAT one inf rrr Sok { chal Linh cd

Woke / TEE Rokism / j Rou St 5 ae

qc frau [.

 

\ | ‘
ath M \y Moi

wal

= . j \
U 4 \ ie S ry f it oye? * ( cy i\

Y oy yt \mur j | 44 ¢ { ‘ a : i .
TO THO UNV CANL (heed CES A ee lc fRBtA to dey Hed Fiend
° f |
oe He x
= {(V_< 1} ty « fey i

AW At | Ou" 2 SOUT f) Lif ees al Corll a I \OF IWF >. |
' if yh 3 / fre a a ' TT f

i Vi rye { as yy { ay r a. of ) 7
yan a MSE NESE Ragen Datind Ml yal

SONA |

Xie Qe Me =n “ERE is es wr See ABd es

 

 

‘ CAG
VONY DS: WA Sen
| © idee meteona dex ! f
AC eet ay eG Ae ea hd * eiheien py fe og i
WOLe \ rity \ ti af J i thriv \! } \ ) Ferg ee | abagr tt v4 \ ‘| i (ick t [a ? Td iat if
. iy fe
‘ rt fy uh Li. I | \ t a ty mT fog
tags v\ } S. { i y | | Mice ye zie Ya CPP Ge gm 8 fie
itt. PER? | hy yr) NG iff d | é i | fe i

a rm x x oc - £eehu

\0a) MEret ade Tedes Fils Qe fall Fytlays
A Vedtiah \ op / call ig ; 7 es
Voleded abi endl Gdrevanes ta VAN be

mie TGA ES Ss en, — . . ;
(on MOVHNCTs BC Que Mey Yo As i nG | Hevl “Wle ¢ AL ahagt Rise)
It Kt is\ ° pags AL by

“ye WE t i. wr # “= —
° 3) ih yah tae {f AAV) ( Ve | Bay ‘i \ ; ' rs f
| i - a, IMUY WR) Jonf Ss alee 0 (, Al fd “f iI :
COAWUME Re Medi i Ve Weed e ay 9
At VGA to “OY Nadiad Fike CLE ee 6

AA met {| ra f 2 a)! é 4 [ lL.
Ral 54) O Do WW Wout Met Sed f 4! : MeL itT Setar laeelf f
: “ wri VV EET py ii }{7} { i til j
Wales i VAN \ 5 \ aan yi /

‘f ale L a (* bat, ae Bon
2 i vee ANC OF ANS Jel OF 2 SO GRE L velit
HHLAOG TO WR Seles Gn j

tot 5 \ I wf y
We OW ORGS

nee al of 26
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 22 of 27

Va ja Get Medt - ) gears WE 24 lL. & Seah Wade Gite |

° . ‘A. wap Ne oe : » ee iy 4 8 tp. faery " ; vty, ba ie Act
Kt ali MALO’ ND \ Leh VW KS 4 2st) eal Xt s § VIM Py Ny LWA 4 £
WYNER ANGLE wulTou of

Work Wee % WHEN ok aie Wau5¢s WIR Sonics

r » WAV
iQue @ seer y

whody  &a

x
}

LEGAL CLAIMS

WA ‘ Jon C5

a

a j oy {| a f 4 3 “Ef L “| 14 A php oo
We Mee Ye Vat CALNG td Vid Od Av ! :

Q i | ow 2
Cuts of alt - Wl lege. WE Fel elder! 084 Vea sks MuNntiod ¢0

Gory bouleLf +a - out Coun § 17 ANG THAT THe wees ae
OWi95:0NS Would Unt Lee@at Anouh tT wi 9/ CenSé MNES wile,
TCO Wee IONS Fiott Fensons wed MR? Jon £9 io V3¢ |
TREAT G) inl & uMY Waitsg THIN OTHER Wi 5aQERS AumiLhaLy
ATUNT OE) Jo me SoNLS

Ai ALN, ion - wha re Def eddakts oer fil 9025 MON 7 ont
fy CoNGLY AMRU-ot Cen) 1-9

> Unew THT THEA hero Ge
OMmGiren> wold the (a OAL Wey HT 10d / ton GEV ULNERS

wien HOE Vefawalts/toar fen RS M540 ALEGAL Q915/ 70
TAS Ache AGHAST Wee tele s

CaLurt To WT — wees ale Def ead wis ick &

+ f{ 50K $
MANT NAO Foascronte Ly Mku-our tons 1-3 Meely ashy wer /2
KID & OMi95(ONT Woull WAVE Le Gate hams ti citi ond A bond eauenas

wed tH4Y Hl) to Fol tern CALA Guts/tmn AsvEt 9 | Seon dulfff 9
Fao Wotitad @ het Sone 9 CONSTI VT oa L duets |

PHGe QR of 2G
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 23 of 27

CONs0raeyY — where alle VF eal dn'r5/ TXT Le90R5 Med Tions 0
FoktboinGlLY teu ~ oul cout 14 Naw THAT WIR AES &

anis6r ON Wrovll) WWE Leal Ramil edtionS /ted Ge QUENtCS WALEN
THe NTEAED HiT ACRE WEIS TO wolinre WAS Jodes' A GHTS

Chudl ey Unasuvih. Qu atl Mew wall pe We Otten OAV TS [oer Fenloors
NeeTwNed Fortwonbl Weu-Our 1-8 knew THAT Werk A¥Ty %

GNGS\OND WOULD WAI ee ae Ail) A triode
NY PEON SEAWALES WARY
SuSE) mW Sol LS TO BROS LY NGC: welts way) THEY

butt Moettednt WOE ELeN
Wi Cavs JN Mum dy Retna RENT /

WoLWivon of ae’? lotess— wiltar We rebel Ont 5 / TORT FrA96R 5
Neutron ed ForrtGontLy hu -out Coupes LF due ia WEA Airs
be OMS5 ONS would WIE Lecnt BAmveTioNs / ous £9 4

° TRUENCED KN
THe! SudTHETED WAETINTD TO Deny |
| ATE ht WL of WS QO TO

Protiss of Law | = ne

Rh YATE LAW WEN DNAL @e Cod Ve aan (oer 5 Hee Tuy atSendasts/
FUG oR4 MENTIONE) FoR Contely WRu-OoT tount> 4-6 dueurthir
THUA AGS 8¢ DM 155.0N5 yyeul WAVE Leta Ramet (Ono Tons e Que NUYS

WHEN HH LY Viol AT40 wits Toke! Sat Ty 94)
| M% law Ritts 242 Te
B 54-5 - 95560 | — \ Ha PROSE KS

IN rite Luw evi Woh & Gudea dnlowl edbe TORS — uA Ae 1H
94 LeNantts Aroat Leh 50RF EN Tone Lode GanGsaLy Thu -our antl 5
1. 4 went THAT Wav WtTs ey vShond would HAVE U6aL ae Mb -
VATIONS Mens EQUI S WHed HEY und WeTHAL KNowLtee of |
UNECOONA QAI TO MHA ToD Ter 0 Woikle re MLevuill< 911) i549

fh
x

MOE 23 of 2€

t
¥ a “gov 0 52-MWB-LT Document 1 Filed 12/07/18 Page 24 of 27
; k

? Jud era dolce toe ff &

In (4 bo L
Tak fy i kde é a
Five ' coin 1,
MS" } \y ' / 1 1 1 } U f } |
Lf) » it Bee
at A he d f ‘ { r

¢
a
\
nae '
Ss t!
'
1
, ;
{
‘ i ‘
5
1 7 ' \ iy
i i ¢ \
Ais ’
iy i c
+
wy ’
ve
sm * A
ft \ a |
*
' i ’
vi f 3
‘ , * ;
} t r 7 % he +
“ Lu Vathawi t As
1 £ i . ae \ &} -
AAS Pek DE \faik oP
ae heed 34-1 Bony
With Ailes DECK

dt uo L? “0
LONSFKED ye a,

.
wey

OANA...
* ry i,
t's
i!
\
1
§ 4
3
I
.
vile
v
t's
* *
,ae
‘
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 25 of 27

TI SNH MGboN SLE Foe UWuG ete

: VOHSGL VOR UNULG wMe nes! Leoil woe Y
VEAL Recah d Dull THE ATAAILO ULERY AAG we Ae CT =
: : ' nie | ae We Salto Fo TG A Comune
MEN TAT whtal ae Cel~ Fath C0) Koda anmelo Conte
| ’ AWWA, NY WIM WAVES foittD
VSNCTOUN @ WE TONES THSENIENED To GHonT dun :
sean | | GLUAUIS
WAY Gots AME Lee Wh cay (2 Fok MiSs Asta a i ALE
2 i m TUM We Aden @ Sect ( andy 4 With WONG
tlh’ Sent LM Gil Doty NAT? WHALH 19) LiWoaG Puaii¢e QELAY
INTERFERENCE / SapeTace / HNDONCe / B67 Curt ios

‘Lond

We AaaS Da, oo -
Wed Tt \del t POINTS ALG wath We teal Cau evar
SAA TOW (5 Alia eG iN WW cage CH 3115

0 wd! Taleo Retihals falco a ML le OchiMlanllS War Wee TINIG
MOSATED 49 MAAS +9 Hh Coil fc :

MK DoltS Uns vo Weduwle OW Convel® Remco! @ Lal ra
PDAS EE WRG VIMBY WERT, Me Takeo HAG aed 8
wil ton Tiluy TO GZ VAC RAMELE In DyAdd BY rie Cal UT

OE WS UCreMANTS UNLESS TH woar eats THe
Uetld wl ey Fe SVAN Ws AM WAL CH WIRY onto o@ eho,

(enveR Cok Relic

WHEREFORE ine Sodes RESPECTFULLY AeQucs7s (PRAls AWHT
AWS tot UNTEAD TUDEMNT GRANTING Hil’
 WICELIATTION Vt TE RTS Be OWN STING DEH RIGEY HtREIN
OLNTED MACAO ALHTS UNE Collet Torte Ge Laws of He
MNITG) GATOS gs

PACE BT ef 2G
Case 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 26 of 27

\Y4 cLaaalicn HAT qe AC¢ ® oWArs On YESe Ri BZD
Ve AN BLALCD We Sones’ RGHTS WDE PONNOILUANR SATE LAR

\ CALiminAAd BC PLRMMNINT wWSuuTiod e& D¢eLAeTon
OWIMING DEAN DAWTS ToRy rages? WET 2eL 2 SmaAL To ALLaW

WR Fonts UN VOTRUTTO ALLESS 0 iS LecaAl Dobvnents\ Peoraeiy

CoWlCwsaToal Vamaeed unite Anoualt of b 159 0000'S AbamST
wk Dheasomtie DoS & sewed

Loaluye YAMaAoLS WAKE AMawWT of i 45, 000 OS werinsl eat
Vahey

A Sol TRiml on ALL sours tRin@le BY see
Ie Jones’ Cals iN TS SUT

ANL ADD TodAL alice Wid Coulee sor Moree & E Qu lABLt

ewe
DWE Vote Ab, 204
| ReSECTALLY 4Ubm le
" anbeeeilos dy Bowes
ARAL AL 48C8 Le Si TH FLD
MHA WO PKG OT

LuNtinedon 4h (6652
VERE CATO

\ HAUL REND WE FoReGotne ComMLanT & theeaY veel’ THal mnilees
ALLOLD THEN ARE TRUE Ext BS 6 WATTLES ALLEGED on incozmAhon &

aye %x6 Whose \ believe Hom co Os Teuc ¥ Cor RECT

 

Gr WHEY
PHGE 26 of 26
 

een

h

ase 4:18-cv-02352-MWB-LT Document1 Filed 12/07/18 Page 27 of 27

a .

 

  

SNOILOSYNOD 4O

ee IN3WLaVdad vd
ae 6 TIVIN, ALVIN

sR /

 

Pas ALIMOd | =

 

Th aM es Ye er ee

 

®@ FDIAUIS WLSOd
SALVLS GALINN

 
